         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS            MDL 2724
PRICING ANTITRUST LITIGATION              16-MD-2724
                                          HON. CYNTHIA M. RUFE

THIS DOCUMENT RELATES TO:                 Civil Action Nos.
                                             18-284
 The Kroger Co., et al. v. Actavis           18-3299
 Holdco U.S., Inc.
                                          ORAL ARGUMENT REQUESTED
 Humana Inc. v. Actavis Elizabeth,
 LLC et al.




                   MEMORANDUM OF LAW IN SUPPORT OF
               TELIGENT’S INDIVIDUAL MOTION TO DISMISS THE
           KROGER AND HUMANA COMPLAINTS AGAINST TELIGENT, INC.




AMERICAS 98100007
           Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 2 of 16




                                                     TABLE OF CONTENTS

TABLE OF AUTHORITIES ...................................................................................................... iii
INTRODUCTION......................................................................................................................... 1
BACKGROUND ........................................................................................................................... 3
    A.        Teligent Previously Was Dismissed from the Econazole Actions, and Has Moved
              for Dismissal of the Amended Complaints in Those Actions ................................... 3
    B.        The Allegations Regarding Econazole in the Kroger and Humana Complaints Are
              Largely Identical to the Allegations in the Econazole-Specific Complaints ........... 4
    C.        There Are Virtually No Other Allegations Regarding Teligent in the Kroger or
              Humana Complaints, Including No Plausible Overarching Conspiracy Allegations
              ........................................................................................................................................ 4
ARGUMENT................................................................................................................................. 6
    I.        The Kroger and Humana Econazole-Specific and Overarching Conspiracy
              Claims Fail for the Same Reasons that the Econazole Complaints Fail ................. 6
    II.       Even If the Amended Econazole-Specific Claims Were to Survive Dismissal (And
              They Should Not), the Overarching Conspiracy Claims Would Still Fail.............. 7
              a.         The Overarching Conspiracy Allegations Focus Largely If Not Entirely on the
                         Conduct of Other Manufacturers, Not on Teligent ............................................ 8
              b.         The Few Overarching Conspiracy Allegations that Do Mention Teligent Say
                         Nothing of Substance Regarding It .................................................................... 9
              c.         There Are No Facts Alleged Plausibly Suggesting a Reason for Teligent to
                         Join an Overarching Conspiracy for Products It Does Not Sell ...................... 11
    III.      The Amended Kroger and Humana Complaints Cannot State a Claim Even If
              Amended, and Dismissal with Prejudice Is Thus Appropriate ............................. 12
CONCLUSION ........................................................................................................................... 12




                                                                         ii
 AMERICAS 98100007
           Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 3 of 16




                                                TABLE OF AUTHORITIES

                                                                                                                                   Page(s)
                                                                 CASES

Bell Atl. v. Twombly 550 U.S. 544 (2007) .....................................................................................11

Carpenters Health & Welfare Fund v. Kia Enters., No. 09-116, 2009 U.S. Dist.
   LEXIS 61320 (E.D. Pa. July 15, 2009)......................................................................................6

In re Processed Egg Prods. Antitrust Litig., 821 F. Supp. 709 (E.D. Pa. 2011) .............................7

Precision Assoc. v. Panalpina World Transport (Holding) Ltd., No. 08-CV-42 JG
   VVP, 2011 U.S. Dist. LEXIS 51330 (E.D.N.Y. Jan. 4, 2011), report and
   recommendation adopted, No. 08-CV-00042 JG VVP, 2012 U.S. Dist. LEXIS
   113829 (E.D.N.Y. Aug. 13, 2012)...........................................................................................11

Prowire LLC v. Apple, Inc., No. 17-223, 2017 U.S. Dist. LEXIS 126640 (D. Del.
   Aug. 9, 2017) .............................................................................................................................6

United States v. Lapier, 796 F.3d 1090 (9th Cir. 2015).................................................................11

Vacaflor v. Pa. State Univ., No. 4:13-CV-00601, 2014 U.S. Dist. LEXIS 98541
   (M.D. Pa. July 21, 2014)............................................................................................................6

Winn-Dixie Stores, Inc. v. Eastern Mushroom Mktg. Coop., No. 15-CV-6480,
   2019 U.S. Dist. LEXIS 3091 (E.D. Pa. Jan. 8, 2019) ................................................................7




                                                                     iii
 AMERICAS 98100007
          Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 4 of 16




                                          INTRODUCTION

          Teligent has long played a peripheral role in this litigation. Teligent is a defendant in only

one drug-specific action—In re Econazole—and the complaints there previously were dismissed

as to Teligent. See October 16, 2018 Opinion (“Op.”) at 60-61; see also Teligent’s Mot. to Dismiss

Am. Complaints (“Econazole Motion”), 16-EC-2724 (Feb. 21, 2019) (explaining why the

amended Econazole complaints should likewise be dismissed). Teligent is not mentioned (much

less named as a defendant) in the overarching conspiracy complaints filed by (a) the State

Attorneys General, (b) the IRPs, or (c) Marion, nor is it named as a defendant in the overarching

conspiracy complaints filed by the (d) DPPs and (e) EPPs. 1 It is not a part of any of the state or

federal investigations. Op. at 61. And Teligent is not plausibly alleged to have had opportunities

to conspire with the other defendants in this MDL, much less to have done so. See id. at 60-61.

          Nonetheless, Teligent is named as a defendant in complaints filed by The Kroger Co., et

al. (“Kroger”) and Humana, Inc. (“Humana”), 2 presumably because these complaints incorporate

allegations from the individual “drug-specific” actions in this MDL, including Econazole. But the


    1
          See Plaintiff States’ Consolidated Amended Compl., Connecticut v. Actavis Holdco U.S., Inc., 17-
cv-3768 (June 15, 2018), ECF 14 (no mention of Teligent); IRPs’ Am. Overarching Compl., West Val
Pharm., 18-cv-2533 (Dec. 21, 2018), ECF 4 (same); First Am. Compl., Marion Diagnostic Center LLC v.
McKesson Corp., 18-cv-4137 (Dec. 21, 2018), ECF 22 (same); DPPs’ First Am. Class Action Compl. ¶¶
77, 130, Ahold USA, Inc. v. Actavis Holdco U.S., Inc., 18-cv-2641 (Dec. 21, 2018), ECF 11 (listing Teligent
as an alleged non-defendant “co-conspirator” without any factual allegations regarding it other then simply
noting that one of the members of Teligent’s Board of Directors worked at Mylan from 1998-2002 and
Valeant from 2008-10); EPP Class Action Compl. ¶ 179, 1199SEIU National Benefit Fund v. Actavis
Holdco US, Inc., 18-cv-2401 (June 7, 2018), ECF 1 (Teligent mentioned only as another manufacturer of
Econazole); see also Op at 5 n.19 (Teligent not generally named in the overarching conspiracy complaints
filed to that point).
    Teligent is named as a defendant in the United HealthCare complaint just transferred to this Court.
Complaint and Demand for Jury Trial, United HealthCare Services, Inc. v. Actavis HoldCo U.S., Inc., 19-
cv-00121 (Jan. 16, 2019), ECF 1. That complaint is modeled closely on the Kroger and Humana
Complaints, and Teligent intends to move for dismissal at the appropriate time for the same reasons.
    2
        See Amended Complaint (“Kroger Am. Compl.”), The Kroger Co. v. Actavis HoldCo U.S., Inc.,
18-cv-284 (Dec. 21, 2018), ECF 36; Amended Complaint (“Humana Am. Compl.”), Humana v. Actavis
Elizabeth, LLC, 18-cv-03299 (Dec. 21, 2018), ECF 30.


 AMERICAS 98100007
          Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 5 of 16




Kroger and Humana complaints offer no plausible basis to implicate Teligent in any conspiracy—

whether overarching or Econazole-specific—and both complaints should therefore be dismissed.

          The only factual allegations against Teligent in these complaints are barebones versions of

the allegations in the Econazole complaints, 3 and these allegations thus fail for all the same reasons

as those complaints. See Op. at 60-61; Econazole Mot. at 8-20. Nor can Kroger and Humana

overcome dismissal by alleging the conclusion that Teligent participated in an “overarching”

conspiracy. There are no plausible allegations that Teligent conspired regarding anything; whether

the alleged conspiracy is broad or narrow, Teligent cannot plausibly be alleged to have joined it.

Moreover, it would be implausible indeed to suggest that Teligent conspired to fix the prices of

drugs it did not sell when, as above, it cannot even be plausibly alleged to have fixed the price of

the one drug it did sell. Dismissal of all of the Kroger and Humana claims is therefore appropriate.

          Indeed, the overarching conspiracy claims against Teligent are so thinly-pled that they

should be dismissed even if the Econazole-specific claims are allowed to proceed. Teligent

incorporates by reference the arguments in Defendants Mem. of Law in Support of Mot. to Dismiss

Plaintiffs’ Overarching Conspiracy Claims (“Joint Def. Mot.”), 16-md-2724 (Feb. 21, 2019). But

in addition, these claims must be dismissed as to Teligent because Kroger and Humana do not

make any serious effort to implicate Teligent in any such overarching conspiracy. Outside of

allegations copied from the Econazole complaints, Teligent’s name barely even appears in the

Kroger and Humana complaints—and even then the few passages that do mention Teligent say

almost nothing about it. And Teligent would have had no reason to join such a conspiracy here.

The overarching conspiracy claims must therefore be dismissed as to Teligent.



    3
       Consol. Am. DPP Class Action Compl. (“DPP Am. Compl.”), 16-EC-27241 (Dec. 21, 2018), ECF
81; Consol. Am. EPP Class Action Compl. (“EPP Am. Compl.”), 16-EC-27242 (Dec. 21, 2018), ECF 133;
IRP’s Consol. Am. Class Action Compl. (“IRP Am. Compl.”), 16-EC-27243 (Dec. 21, 2018), ECF 32.

                                                   2
 AMERICAS 98100007
          Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 6 of 16




                                             BACKGROUND

A.        Teligent Previously Was Dismissed from the Econazole Actions, and Has Moved for
          Dismissal of the Amended Complaints in Those Actions

          In August 2017, groups of DPPs, EPPs, and IRPs (collectively the “Econazole plaintiffs”)

each filed consolidated complaints in the various “drug-specific” cases of this MDL, including In

re Econazole. Each of these cases involves allegations that a small group of defendants conspired

to fix the price of one specific drug, such as Econazole. Teligent was named as a defendant only

in In re Econazole—it is not a defendant in any other drug-specific case in this MDL.

          In re Econazole was one of the six “Group 1” cases for which defendants moved to dismiss.

On October 16, 2018 this Court held that these Group 1 complaints could proceed, with one

exception: The Court dismissed the claims against Teligent, 4 noting that (a) Teligent’s pricing

was not truly parallel to the pricing of its competitors, 5 (b) Teligent had not received subpoenas or

otherwise been a part of any government investigation, 6 (c) Teligent was not alleged to be a

member of any trade association, 7 and (d) Teligent was not alleged to have attended industry social

events and thus did not have the same opportunities to conspire as other defendants. 8


     4
         Op. at 60 (“However, for one Defendant—Teligent—the Court concludes that the relevant
Plaintiffs’ allegations of an opportunity to conspire fall short of making plausible the contention that it had
an opportunity to conspire with other Defendants.”); id. at 60-61 (“Viewed in the context of the timing of
Teligent’s econazole price increases (which are alleged to have peaked several months after those instituted
by either Perrigo or Taro) and given the absence of any allegation that Teligent has received a subpoena or
has been specifically touched by a government investigation, the Court finds that econazole Plaintiffs have
not sufficiently alleged that Teligent had an opportunity to conspire with the other econazole Defendants.”).
     5
         Id. at 53 (Teligent “follow[ed] several months behind” and “did not precisely match the alleged
price increases by either Perrigo or Taro”).
     6
         Id. at 22 (“There are no allegations in the econazole complaints that Teligent received subpoenas”);
id. at 61 (Teligent not “specifically touched by a government investigation”).
     7
         Id. at 27 (“Only Teligent is not alleged to have been a regular member of any trade association”);
id. at 29-30 (Teligent “not alleged to have been a member of any trade association”); id. at 60 (Teligent not
“alleged to have had board representation with any relevant trade association”).
     8
        Id. at 60 (“There are no allegations that Teligent representatives attended any industry-sponsored
social gatherings”).

                                                      3
 AMERICAS 98100007
          Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 7 of 16




          On December 21, 2018 the Econazole plaintiffs each filed amended complaints seeking to

overcome this dismissal. Because these plaintiffs cannot plausibly allege that Teligent had the

same “opportunities to conspire” as other defendants, the amended Econazole complaints instead

seek to rely on alternative allegations based on, inter alia, Teligent’s hiring of personnel with prior

industry experience, the attendance of Teligent employees at trade conferences, or Teligent’s

alleged “motive” due to its introduction of new competitive products. Teligent has separately

moved to dismiss these amended Econazole complaints. See Econazole Motion at 8-20.

B.        The Allegations Regarding Econazole in the Kroger and Humana Complaints Are
          Largely Identical to the Allegations in the Econazole-Specific Complaints

          The allegations regarding Econazole (and thus regarding Teligent) in the Kroger and

Humana complaints are largely excerpted from the Econazole complaints, and thus suffer from the

same defects as those complaints. See Op. at 60-61. Kroger and Humana accordingly each

responded to this Court’s October 16, 2018 dismissal by amending the Econazole-related portions

of their complaints in largely the same ways as did the Econazole plaintiffs. 9 See Kroger Am.

Compl. ¶¶ 472-517 & Count Thirteen, Humana Am. Compl. ¶¶ 522-536 & Counts LI-LV.

C.        There Are Virtually No Other Allegations Regarding Teligent in the Kroger or
          Humana Complaints, Including No Plausible Overarching Conspiracy Allegations

          Outside of the Econazole-specific allegations, Teligent is barely mentioned in the amended

Kroger and Humana complaints, and in particular is not plausibly alleged to have played any role

in any overarching conspiracy. See Kroger Am. Compl. Count One; Humana Am. Compl. Counts



     9
         While the amended Econazole complaints allege that three companies (Perrigo, Taro, and Teligent)
made up all or virtually all of the alleged Econazole market during the relevant period, Kroger and Humana
allege on information and belief that a fourth company, Fougera, was also in the market and allegedly
conspired. Compare DPP Am. Compl. ¶ 90; EPP Am. Compl. ¶¶ 74(c, e, g-i), 90; IRP Am. Compl. ¶¶
63(c, e, g-h), 78 with Kroger Am. Compl. ¶ 488; Humana Am. Compl. ¶¶ 523, 530. However, neither
Kroger nor Humana offers any facts to support the allegation that Fougera (or its parent company Sandoz)
even sold Econazole during the relevant time period—much less that it did so pursuant to a conspiracy.

                                                    4
 AMERICAS 98100007
          Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 8 of 16




CVI-CX. Econazole-related claims make up 54 of the 1,081 paragraphs in the Kroger Complaint,

and 59 of the 1,729 paragraphs of the Humana Complaint. See Kroger Am. Compl. ¶¶ 472-517,

922-29; Humana Am. Compl,. ¶¶ 522-536, 1201-44. Beyond the Econazole-specific allegations,

and excluding the boilerplate (e.g., that Teligent is a Delaware corporation), Teligent is otherwise

mentioned just six times across the two complaints:

          (a) Once to allege that Carole Ben-Maimon, at the time an Impax employee, was on the

board of directors of the GPhA trade association in 2014, worked with Teligent’s CEO on a supply

agreement, and in 2016 (i.e., after the events at issue here) would ultimately join Teligent’s board

of directors (Humana Am. Compl. ¶ 182 n.48); see also Econazole Motion at 12-13 (explaining

how hiring personnel with industry experience does not suggest that a company might have

conspired with the prior employers of those individuals);

           (b) Twice to note that Teligent’s CEO and CFO made public statements that this Court

already held were not reliable plus factors to support a conspiracy claim 10 (Kroger Am. Compl. ¶¶

222-24; Humana Am. Compl. ¶¶ 248-49); and

          (b) Three times to include Teligent in lists of all defendants—identifying it only as an

“Additional Conspirator”—and to make general allegations of an overarching conspiracy that fail

to implicate Teligent as discussed below (Kroger Am. Compl. ¶¶ 22, 817, 821).




    10
        Op. at 64-65 n.295 (“While some of the statements alleged in Group 1 Plaintiffs’ complaints may
be suggestive of a conspiratorial purpose or state of mind, many appear to be equally consistent with passive
or reflective observations and opinions. Ultimately, the Court declines to rely on these allegations in
reaching its conclusion with respect to whether Group 1 Plaintiffs have sufficiently alleged a Sherman Act
claim based on circumstantial evidence.”).

                                                     5
 AMERICAS 98100007
          Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 9 of 16




                                              ARGUMENT

I.        The Kroger and Humana Econazole-Specific and Overarching Conspiracy Claims
          Fail for the Same Reasons that the Econazole Complaints Fail

          The Econazole-specific claims of the Kroger and Humana complaints are almost entirely

excerpted from the amended Econazole complaints, and therefore must be dismissed as to Teligent

for all the same reasons. See Kroger Am. Compl. ¶¶ 472-517, 922-29, Count Thirteen; Humana

Am. Compl,. ¶¶ 522-536, 1201-44, Counts LI-LV; Op. at 60-61; Econazole Motion at 1-8. This

is true, moreover, notwithstanding that Kroger and Humana allege on information and belief that

there was a fourth “conspirator,” Fougera, that the Econazole plaintiffs say was not on the market

at the time. Compare Kroger Am. Compl. at ¶ 488 (alleging Fougera’s participation); Humana

Am. Compl. ¶¶ 523, 530 (same) with DPP Am. Compl. ¶ 74 (alleging that Perrigo, Taro, and

Teligent made all or virtually all of the sales in the market); EPP Am. Compl. ¶ 71 (same); IRP

Am. Compl. ¶ 81 (same). As this Court previously held, and as shown in Teligent’s separate

motion to dismiss, there are no plausible allegations that Teligent conspired with anyone. Thus,

whether Teligent did not conspire with Perrigo and Taro, or did not conspire with Perrigo, Taro,

and Fougera, the relevant point is that Teligent did not conspire. 11 See Op. at 60-61; Econazole

Motion at 8-20. The Econazole-related claims of the Kroger and Humana complaints thus all fail.



     11
         There is also no plausible allegation that Fougera (or its parent company Sandoz) even sold
Econazole during the relevant period. While a plaintiff may plead facts on “information and belief” if it
lacks reasonable access to the facts it seeks to allege, see, e.g., Prowire LLC v. Apple, Inc., No. 17-223,
2017 U.S. Dist. LEXIS 126640, at *12-13 (D. Del. Aug. 9, 2017), here Plaintiffs have access to, and indeed
make extensive use of, the data they would need to determine whether Fougera sold Econazole, and at what
price—and that access presumably extends to Kroger and Humana. See, e.g., Kroger Am. Compl. ¶ 483-
87; Humana Am. Compl. ¶¶ 529-30; DPP Am. Compl. ¶ 77-94; EPP Am. Compl. ¶¶ 74-90; IRP Am.
Compl. ¶¶ 63-78. And even relying on information and belief requires alleging some facts to support the
allegation. See Carpenters Health & Welfare Fund v. Kia Enters., No. 09-116, 2009 U.S. Dist. LEXIS
61320 (E.D. Pa. July 15, 2009) (plaintiff must offer “specific facts in support of” allegations); Vacaflor v.
Pa. State Univ., No. 4:13-CV-00601, 2014 U.S. Dist. LEXIS 98541, at *15-16 (M.D. Pa. July 21, 2014) (a
plaintiff proceeding on “information and belief” must allege facts “to support [his] belief”). But, at bottom,
this implausible allegation is irrelevant to the plausibility of the allegations against Teligent—as Teligent

                                                      6
 AMERICAS 98100007
         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 10 of 16




          Nor can the overarching conspiracy allegations against Teligent stand if the Econazole-

related claims are dismissed (as they should be). Kroger Am. Compl. Count One; Humana Am.

Compl. Counts CVI-CX. It is implausible in the extreme to suggest that Teligent might have

conspired to fix the prices of numerous drug products it did not sell when Teligent cannot even

plausibly be alleged to have conspired with respect to the one product it did sell. And the

fundamental flaws in Plaintiffs’ allegations against Teligent are the same whether the alleged

conspiracy is specific to Econazole or is instead “overarching”—regardless of the scope of the

“conspiracy,” Teligent cannot plausibly be said to have been a part of it. See Op. at 60-61;

Econazole Motion at 13-15. The overarching conspiracy claims in the Kroger and Humana

complaints should therefore also be dismissed.

II.       Even If the Amended Econazole-Specific Claims Were to Survive Dismissal (And
          They Should Not), the Overarching Conspiracy Claims Would Still Fail

          Indeed, Kroger’s and Humana’s overarching conspiracy claims would fail as to Teligent

even if the Econazole-related claims were to survive dismissal. Kroger Am. Compl. Count One;

Humana Am. Compl. Counts CVI-CX. As explained in more detail in the Defendants’ joint

submission regarding the overarching conspiracy complaints, a plaintiff must include specific

allegations demonstrating that each particular defendant actually joined and participated in an

alleged overarching conspiracy. E.g., In re Processed Egg Prods. Antitrust Litig., 821 F. Supp.

709, 720 (E.D. Pa. 2011) (complaint must “delineate[] to some sufficiently specific degree” that

each defendant “actually joined and participated in the conspiracy”); Winn-Dixie Stores, Inc. v.

Eastern Mushroom Mktg. Coop., No. 15-CV-6480, 2019 U.S. Dist. LEXIS 3091, at *11 (E.D. Pa.

Jan. 8, 2019) (dismissing allegations against defendants who could not plausibly be alleged to have



cannot plausibly be said to have conspired with anyone, regardless of who else might have been in the
market.

                                                 7
 AMERICAS 98100007
         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 11 of 16




joined conspiracy); Joint Def. Mot. at § II(B)(1). But Plaintiffs cannot plausibly allege that

Teligent ever joined—or was even aware of—any overarching conspiracy. Thus, even if the

amendments to the Econazole-related allegations were somehow sufficient to avoid dismissal, the

overarching conspiracy allegations against Teligent should be dismissed.

          a. The Overarching Conspiracy Allegations Focus Largely If Not Entirely on the
             Conduct of Other Manufacturers, Not on Teligent

          Kroger and Humana barely even try to tie Teligent to any overarching conspiracy. Instead,

they repeat allegations regarding other generic manufacturers. But the Court has held that these

allegations are insufficient to state a claim against Teligent. See generally Op. at 60-61. Thus:

          x          Kroger and Humana allege that there is an ongoing Federal and State investigation

into generic pricing. Humana Am. Compl. ¶¶ 116-72; Kroger Am. Compl. ¶¶ 121-39. Teligent is

not and cannot be alleged to be a part of any such investigation. Op. at 22 (“There are no

allegations in the econazole complaints that Teligent received subpoenas”); id. at 61 (Teligent not

“specifically touched by a government investigation”).

          x          Kroger and Humana allege that there were inter-firm communications among

competitors, centered around trade association meetings and industry social events. Humana Am.

Compl. ¶¶ 173-203; Kroger Am. Compl. ¶¶ 144-76. There are no plausible allegations that

Teligent was ever a part of those communications, or even a member of the relevant trade

associations, and indeed it was not. Op. at 27 (“Only Teligent is not alleged to have been a regular

member of any trade association”); id. at 29-30 (Teligent “not alleged to have been a member of

any trade association”); id. at 60 (Teligent not “alleged to have had board representation with any

relevant trade association”). And Teligent did not attend—and is not alleged to have attended—

any purportedly suspect industry social gatherings. Id. (“There are no allegations that Teligent

representatives attended any industry-sponsored social gatherings”).

                                                     8
 AMERICAS 98100007
         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 12 of 16




          x          Finally, while Kroger and Humana purport to describe a “fair share” agreement

involving competitors allegedly “playing nice in the sandbox,” Teligent’s name is never mentioned

in these allegations, Teligent employees are not among those named as having participated in the

communications in which those terms were allegedly used, and there are no allegations that any

Teligent employee ever entered into any such agreement. See Humana Am. Compl. ¶¶ 261-88;

Kroger Am. Compl. ¶¶ 9, 139, 173-76. For example, Humana alleges that “[t]his larger conspiracy

was reinforced through phone calls and text messages between Defendants to discuss their ‘fair’

market share and the desire to maintain or raise prices with respect to specific drugs,” Humana

Am. Compl. ¶ 261, but Humana never alleges that Teligent ever made such a phone call or

exchanged such a text message. See also Kroger Am. Compl ¶¶ 173-76 (alleging (in conclusory

fashion) that there were 2,014 contacts between various generic drug companies, but alleging zero

such contacts involving Teligent).

          Thus, regardless of whether Kroger and Humana can allege a plausible overarching

conspiracy, they have not plausibly alleged Teligent’s participation in such a conspiracy.

          b. The Few Overarching Conspiracy Allegations that Do Mention Teligent Say
             Nothing of Substance Regarding It

          Moreover, even on the rare occasions when the Kroger and Humana complaints mention

Teligent in connection with their overarching conspiracy claims, they say nothing of substance

regarding it. The following passage from the amended Kroger complaint is illustrative:

          The Core Conspirators, consisting of Actavis, Heritage, Mylan/UDL, Par, Sun,
          Taro, Teva/Pliva, and the Sandoz Defendants, engaged in the conduct alleged in
          this Complaint and directed the implementation of the all Price-Fixed Generic
          Drugs conspiracy. Each of these Core Conspirators played a prominent role in the
          overarching all-Price-Fixed Generic Drugs conspiracy. Each of them sold more
          than five of the Price-Fixed Generic Drugs, and most sold 10 or more. For example,
          Heritage sold 15 Price-Fixed Generic Drugs, and Taro and Sun (which are
          commonly owned) together sold 11 Price-Fixed Generic Drugs. Collectively, they
          sold all of the Price-Fixed Generic Drugs. See Exhibit 1. The Additional

                                                   9
 AMERICAS 98100007
         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 13 of 16




          Conspirators, consisting of Akorn/Hi-Tech, Apotex, Aurobindo, Breckenridge,
          Citron, Dr. Reddy’s, Epic, G&W, Fougera, Glenmark, Impax, Lannett, Lupin,
          Mayne, Morton Grove/Wockhardt, Perrigo, Teligent, Upsher-Smith, West-Ward,
          Valeant, and Zydus also engaged in the conduct alleged in this Complaint and were
          active participants in the overarching conspiracy. But each of the Additional
          Conspirators sold fewer Price-Fixed Generic Drugs than any of the Core
          Conspirators. Some only sold one Price-Fixed Generic Drug, as reflected in the
          chart attached as Exhibit 2. However, the participation of the Additional
          Conspirators in the all-Price Fixed Generic Drugs conspiracy was necessary to
          increase the prices of the generic drugs that they manufactured. Absent the
          participation of the Additional Conspirators, the Core Conspirators’ efforts to
          increase the prices of the all-Price-Fixed Generic Drugs would have been thwarted
          because it would have been in the independent interests of the Additional
          Conspirators to increase their market share by refusing to follow the price increases
          of the Core Conspirators. A single overarching market allocation agreement
          facilitated all of the collusive agreements alleged in this Complaint. And, this
          overarching agreement was negotiated and policed through the industry meetings
          attended by all Defendants. In this way, and for the reasons explained below in ¶¶
          819 to 826, there was substantial overlap between all Defendants in the overarching
          conspiracy.

Kroger Am. Compl. ¶ 817. Teligent’s name appears just once in this 319-word paragraph. And

even if the broad generalities in this paragraph should be read to suggest wrongdoing by Teligent,

any such allegation against it there is implausible.

          For example, while it is unclear what this paragraph means by “industry meetings” at which

the “overarching agreement was negotiated and policed,” Teligent did not attend the sort of

industry meetings that would provide opportunities to conspire. Op. at 60-61. And while Kroger

alleges that it would have been in each “Additional Conspirator’s” “independent interest” to refuse

to follow price increases, Teligent did refuse to follow—as Teligent followed Perrigo’s price

increase only after a delay of several months, and then only by significantly undercutting Perrigo

to gain market share. See Kroger Am. Compl. ¶ 487; see also Teligent’s Mem. of Law in Support

of Individual Mot. to Dismiss at 4, 16-EC-27240 (Oct. 6, 2017), ECF 165. This paragraph—and

the few others that similarly mention Teligent in passing as part of a general list of all




                                                   10
 AMERICAS 98100007
         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 14 of 16




defendants 12—thus fail to plausibly allege facts tying Teligent to any conspiracy. See Bell Atl. v.

Twombly 550 U.S. 544, 557-58 (2007).

          c. There Are No Facts Alleged Plausibly Suggesting a Reason for Teligent to Join an
             Overarching Conspiracy for Products It Does Not Sell

          Nor would there have been any plausible reason for Teligent to join such an overarching

conspiracy. As explained in Defendants’ joint submission, to allege that Teligent joined an

overarching conspiracy, Kroger and Humana must plausibly allege that Teligent “was aware of

and committed to the essential purpose of the overarching conspiracy.” Precision Assoc. v.

Panalpina World Transport (Holding) Ltd., No. 08-CV-42 JG VVP, 2011 U.S. Dist. LEXIS

51330, at *104-05 (E.D.N.Y. Jan. 4, 2011), report and recommendation adopted, No. 08-CV-

00042 JG VVP, 2012 U.S. Dist. LEXIS 113829 (E.D.N.Y. Aug. 13, 2012); Def. Joint Mot. at §

II(B)(1). Kroger and Humana thus must show that Teligent knew of and committed to an “overall

agreement” with “reason to believe that [its] own benefits were dependent upon the success of

the entire venture.” United States v. Lapier, 796 F.3d 1090, 1101 (9th Cir. 2015).

          But Teligent manufactured only one product at issue in this case, and Plaintiffs have never

explained why Teligent would have needed to—much less wanted to—conspire to fix the prices

of numerous products it does not sell. Neither Kroger nor Humana can therefore offer any


    12
         Paragraph 22 of the Kroger complaint is to similar effect but offers even less—instead merely
alleging that Teligent was an “Additional Conspirator,” and that the “Additional Conspirators” played some
unspecified role in the alleged conspiracy. Kroger Am. Compl. ¶ 22. Paragraph 821 of that complaint
simply states without any factual support whatsoever that “the overarching conspiracy facilitated the
collusive agreement of Additional Conspirators Morton Grove and Wockhardt to raise prices on Clobetasol,
and Additional Conspirator Teligent’s collusive agreement to raise prices on Econazole.” Kroger Am.
Compl. ¶ 821. This Court previously held that allegations regarding Teligent’s public statements, as
described in the Kroger and Humana complaints, offered no plausible support for an alleged conspiracy.
Compare Kroger Am. Compl. ¶¶ 212-14; Humana Am. Compl. ¶¶ 248-49 with Op. at 64-65 n.295. And
merely alleging that Teligent hired someone with industry experience well after the alleged conspiracy was
said to have occurred likewise says nothing. Compare Humana Am. Compl. ¶ 182 n.48 with Econazole
Motion at 12. In short, Teligent is barely even mentioned outside of the Econazole allegations—and the
few mentions it receives all say nothing of substance.

                                                   11
 AMERICAS 98100007
         Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 15 of 16




plausible basis to implicate Teligent in an overarching conspiracy claim, and any such claim must

be dismissed even if the Econazole-related claims were to survive (which they should not).

III.      The Amended Kroger and Humana Complaints Cannot State a Claim Even If
          Amended, and Dismissal with Prejudice Is Thus Appropriate

          Finally, dismissal here can appropriately be granted with prejudice. Although the amended

Kroger and Humana complaints have not previously been the subject of a motion to dismiss in this

case, the same allegations they assert have been before the Court—and dismissal was granted as

to Teligent. See Op. at 60-61. Kroger and Humana then each had the opportunity to amend their

complaints to reflect this Court’s prior opinion, and took that opportunity. In doing so, both Kroger

and Humana adopted the same amendments that the other plaintiffs adopted to seek to overcome

this Court’s dismissal of their claims. Kroger and Humana have had two solid bites at the apple,

and dismissal of their claims against Teligent can appropriately be granted with prejudice.

                                          CONCLUSION

          The allegations against Teligent in the amended Kroger and Humana complaints should be

dismissed with prejudice.

 Dated: February 21, 2019                          Respectfully submitted,

                                                   By: /s/ Heather K. McDevitt
                                                      Heather K. McDevitt
                                                      Bryan D. Gant
                                                      White & Case LLP
                                                      1221 Avenue of the Americas
                                                      New York, New York 10020
                                                      Tel.: (212) 819-8200
                                                      Fax: (212) 354-8113
                                                      hmcdevitt@whitecase.com
                                                      bgant@whitecase.com

                                                       Counsel for Defendant Teligent, Inc.




                                                 12
 AMERICAS 98100007
       Case 2:18-cv-00284-CMR Document 91-1 Filed 02/21/19 Page 16 of 16



                                CERTIFICATE OF SERVICE

       I, Heather K. McDevitt, hereby certify that on February 21, 2019, the foregoing was

electronically filed with the Clerk of the Court using CM/ECF, which will send notification to

the registered attorney(s) of record that the document has been filed and is available for viewing

and downloading.


                                                      /s/ Heather K. McDevitt
                                                          Heather K. McDevitt
